DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on 04/06/2018. It is noted, however, that applicant has not filed a certified copy of the P201830348 application as required by 37 CFR 1.55.


Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1 states that n is “2, 3, 4, o 5”.  It is believed applicant meant to use the word or.  Appropriate correction is required.  
Further, claim 1 defines “R4” and “R5” wherein it is believed that applicant meant R4 and R5 as shown in the figure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 states that the first crosslinker includes divinyl benzene, however, claim 1 from which it depends, states that the first crosslinker must have (meth)acrylate groups and not vinyl groups.  
Claim 2 also states that the second crosslinker includes N,N-dialylacrylamide, vinyl methacrylate or allylmethacrylate.  However, claim 1 from which claim 2 depends, states the second crosslinker has vinyl groups reading on formulas C or D, which do not include (meth)acrylate or (meth)acrylamide groups.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunez et al (US 2009/0018233).
With regards to claim 1, Nunez teaches a hydrogel (0003) that uses a dual crosslink system (0024) and includes a N-vinyl-caprolactam (0043) that uses a crosslink agent that includes 1,6-hexanediol-bis(N-vinyl carbamate) reading on the second crosslinker and M2D39 which contains two methacrylate groups (0135 examples 4 and 5) reading on the first crosslinker.
With regards to claims 3 and 10, Nunez teaches the amount of the vinyl compound to be 0.5 or 1.0% and the amount of the methacrylate crosslinker to be 9.3% (0135 table 2).  These concentrations correspond to 1.94 molar % of the M2D39 and 0.33 or 0.66 mol% of the vinyl crosslinker.
With regards to claims 8 and 11-15, Nunez teaches the addition of other monomers including Hydroxyethyl methacrylate (HEMA) (0135 table 2).
With regards to claim 9, Nunez teaches the cyclic monomer to be at a concentration of 41.85 and the HEMA to be at a concentration of 18.6 (0135 table 2) reading on a ratio of 2.25/1.
With regards to claims 16 and 17, Nunez teaches the composition to include an additional monomer that includes styrene (0045 table 1).
With regards to claim 18, Nunez teaches the composition to include vinylpyrrolidone (0135 table 2).


Claims 1-3, 6, and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chromecek et al (US 4,436,887).
With regards to claim 1, Chromecek teaches N-vinyl lactam monomers (abstract) that are crosslinked (abstract) using two crosslinking agents including divinyl ethylene urea (DVEU) (reading on the claimed second crosslinker) and Ethylene glycol dimethacrylate (EGDMA) (reading on the claimed first crosslinker) (column 10 table 1).
With regards to claims 2 and 6, Chromecek teaches the crosslinker reading on the claimed first crosslinker to include ethylene glycol dimethacrylate (column 1 table 1) and DVEU (reading on a vinyl urea) (column 10 table 1). 
With regards to claims 3 and 10, Chromecek taches the amount of the DVEU to be 4 moles and the amount of EGDMA to be 1 mole (column 10 table 1).
With regards to claims 8 and 11, Chromecek teaches the composition to contain additional monomers (column 12 table III).
With regards to claim 9, Chromecek teaches the composition to contain 80 parts of the caprolactam monomer and 10 parts of the addition monomer, HEMA (column 12 table III) reading on a ratio of 8/1.
With regards to claims 12-15, Chromecek teaches the additional monomer to include Hydryoxyethyl methacrylate (HEMA) (column 12 table III).
With regards to claims 16 and 17, Chromecek teaches the addition of a monomer that includes styrene (column 3, lines 6-30).
With regards to claim 18, Chromecek teaches the composition to contain vinyl-pyrrlidinone (column 12 table III).


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallardo Ruiz et al (US 2020/0002494) herein referred to as GR .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
With regards to claims 1, 2, and 4-7, GR teaches a hydrogel made from vinyl-lactam monomers (abstract) and at least 2 crosslinkers (0017) wherein the crosslinkers include ethylene glycol dimethacrylate (0023) in combination with either 3,3’-(propyl)-di-1-vinyl-2-pyrrolidone (0023) or 1,3-divinylimidazolin-2-one (0036)
With regards to claim 3, GR teaches the molar range of the crosslinkers to be from 0.1-10% with respect to moles of the total monomers (0038).
With regards to claims 8 and 10, GR teaches the addition of ionic monomers (0056).
With regards to claim 9, GR teaches the ratio of vinyl-lactam monomer/ionic methacryate to be from 2/1 to 100/1 (0031).
With regards to claims 10-14, GR teaches the ionic monomer to include dimethylaminoethyl metahcrylates or diethylaminoethyl methacryaltes (0032).
With regards to claims 16 and 17, GR teaches the composition to include polystyrene (0013).
With regards to claim 18, GR teaches the use of vinylpyrrolidone (0006).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the limitations of claim 1 and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.